Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Statement of Allowability
Claims 1-9, 13, 15-17  are ALLOWED.


Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
Features in the claim are not found in prior art, in conjunction with the entire scope of the claim.  Specifically, 
a positioning device including a chin rest, a handle, and multiple regions for positioning the image capturing device.

Cited prior art:

	Lucey US2017/0173289 teaches capturing facial images from multiple points of view, creating a 3D mesh of the face, and producing a physical mask for the face based on the 3D face.  However Lucey does not teach a holder device for the camera as recited in the claim.

	FotoFinder Adonia, https://www.youtube.com/watch?v=c7rNenEnY64&t=43s   teaches a positioning device with a chin rest, however does not include a handle.

BGNing, retrieved from https://www.xt-xinte.com/BGNing-Multi-function-Mobile-Phone-Stand-1-4-Tripod-Mount-3-Position-Bracket-for-Clip-Video-Live-Selfie-Stick-Smartphone-Camera-Monopod-p583278.html
	teaches a multi-position mobile phone stand, however does not include a chin-rest.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ, whose telephone number is (571)270-3382.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK ROZ/Primary Examiner, Art Unit 2669